    1:20-cv-01981-BHH-SVH          Date Filed 12/07/20       Entry Number 59        Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

MICHAEL BLAND, individually and as)
Personal Representative of the ESTATE OF
                                  )                        C/A No.: 1:20-cv-01981-BHH-SVH
BRYON JOSEPH BLAND,               )
                                  )
                 Plaintiff,       )
                                  )
v.                                )                         CONFIDENTIALITY ORDER
                                  )
GEORGE L. JOHNSON, H. JOHNSON, T. )
DEWITT, OFC. DONOVAN, JADE PIKE, )
MICHAEL SMITH, JOSEPH ELLIOTT,    )
SHAKEMA YOUNG, LCPL. CRAWFORD, )
TYLER WESCOTT,                    )
                                  )
                  Defendants.     )
                                  )

       Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated that

certain discovery material is and should be treated as confidential in the above-caption case, and

have agreed to the terms of this order; accordingly, it is this 7th day of December, 2020,

ORDERED:

       1.      Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning confidential information as set forth below. 1

       2.      Form and Timing of Designation. Confidential documents shall be so designated

by placing or affixing the word “CONFIDENTIAL” on the document in a manner which will not

interfere with the legibility of the document and which will permit complete removal of the

1
  If a non-party produces documents pursuant to a confidentiality order issued in a different case
that counsel believes are relevant in this action, counsel shall comply with the confidentiality order
applicable to the case for which the documents were produced.

                                             Page 1 of 7
     1:20-cv-01981-BHH-SVH         Date Filed 12/07/20        Entry Number 59        Page 2 of 10




Confidential designation. Documents shall be designated CONFIDENTIAL prior to, or

contemporaneously with, the production or disclosure of the documents.                 Inadvertent or

unintentional production of documents without prior designation as confidential shall not be

deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order.

        3.     Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney 1 who has, in good

faith, determined that the documents contain information protected from disclosure by statute,

sensitive personal information, trade secrets, or confidential research, development, or commercial

information. The certification shall be made concurrently with the disclosure of the documents,

using the form attached hereto at Attachment A which shall be executed subject to the standards

of Rule 11 of the Federal Rules of Civil Procedure. Information or documents which are available

in the public sector may not be designated as confidential.

        4.     Depositions.     Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

        5.     Protection of Confidential Material.

a.      General Protections. Documents designated CONFIDENTIAL under this Order shall not

be used or disclosed by the parties or counsel for the parties or any other persons identified below

(¶ 5.b.) for any purposes whatsoever other than preparing for and conducting the litigation in which



1
  The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be
admitted to the Bar of at least one state but need not be admitted to practice in the District of South
Carolina and need not apply for pro hac vice admission. By signing the certification, counsel
submits to the jurisdiction of this court in regard to the certification.


                                             Page 2 of 7
     1:20-cv-01981-BHH-SVH         Date Filed 12/07/20       Entry Number 59        Page 3 of 10




the documents were disclosed (including any appeal of that litigation). The parties shall not

disclose documents designated as confidential to putative class members not named as plaintiffs

in putative class litigation unless and until one or more classes have been certified.

b.      Limited Third Party Disclosures. The parties and counsel for the parties shall not

disclose or permit the disclosure of any documents designated CONFIDENTIAL under the terms

of this Order to any other person or entity except as set forth in subparagraphs (1)-(5) below, and

then only after the person to whom disclosure is to be made has executed an acknowledgment (in

the form set forth at Attachment B hereto), that he or she has read and understands the terms of

this Order and is bound by it. Subject to these requirements, the following categories of persons

may be allowed to review documents which have been designated CONFIDENTIAL pursuant to

this Order:

        (1)    counsel and employees of counsel for the parties who have responsibility for the

preparation and trial of the lawsuit;

        (2)    parties and employees of a party to this Order but only to the extent counsel shall

certify that the specifically named individual party or employee’s assistance is necessary to the

conduct of the litigation in which the information is disclosed 2;

        (3)    court reporters engaged for depositions and those persons, if any, specifically

engaged for the limited purpose of making photocopies of documents;




2
  At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a
certification in the form shown at Attachment C hereto. Counsel shall retain the certification
together with the form signed by the party or employee.


                                            Page 3 of 7
     1:20-cv-01981-BHH-SVH         Date Filed 12/07/20       Entry Number 59         Page 4 of 10




        (4)    consultants, investigators, or experts (hereinafter referred to collectively as

“experts”) employed by the parties or counsel for the parties to assist in the preparation and trial

of the lawsuit; and

        (5)    other persons only upon consent of the producing party or upon order of the court

and on such conditions as are agreed to or ordered.

c.      Control of Documents. Counsel for the parties shall take reasonable efforts to prevent

unauthorized disclosure of documents designated as Confidential pursuant to the terms of this

order. Counsel shall maintain a record of those persons, including employees of counsel, who

have reviewed or been given access to the documents along with the originals of the forms signed

by those persons acknowledging their obligations under this Order.

d.      Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter referred to

collectively as “copies”), of documents designated as Confidential under this Order or any portion

of such a document, shall be immediately affixed with the designation “CONFIDENTIAL” if the

word does not already appear on the copy. All such copies shall be afforded the full protection of

this Order.

        6.     Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate action

to ensure that the documents receive proper protection from public disclosure including: (1) filing

a redacted document with the consent of the party who designated the document as confidential;

(2) where appropriate (e.g. in relation to discovery and evidentiary motions), submitting the

documents solely for in camera review; or (3) where the preceding measures are not adequate,

seeking permission to file the document under seal pursuant to the procedural steps set forth in

Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant



                                             Page 4 of 7
     1:20-cv-01981-BHH-SVH         Date Filed 12/07/20      Entry Number 59        Page 5 of 10




jurisdiction.   Absent extraordinary circumstances making prior consultation impractical or

inappropriate, the party seeking to submit the document to the court shall first consult with counsel

for the party who designated the document as confidential to determine if some measure less

restrictive than filing the document under seal may serve to provide adequate protection. This

duty exists irrespective of the duty to consult on the underlying motion. Nothing in this Order

shall be construed as a prior directive to the Clerk of Court to allow any document be filed under

seal. The parties understand that documents may be filed under seal only with the permission of

the court after proper motion pursuant to Local Civil Rule 5.03.

        7.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

        8.      Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge. The following procedures shall apply to any such challenge.

a.      The burden of proving the necessity of a Confidential designation remains with the party

asserting confidentiality.

b.      A party who contends that documents designated CONFIDENTIAL are not entitled to

confidential treatment shall give written notice to the party who affixed the designation of the

specific basis for the challenge. The party who so designated the documents shall have fifteen

(15) days from service of the written notice to determine if the dispute can be resolved without

judicial intervention and, if not, to move for an Order confirming the Confidential designation.

c.      Notwithstanding any challenge to the designation of documents as confidential, all material

previously designated CONFIDENTIAL shall continue to be treated as subject to the full

protections of this Order until one of the following occurs:



                                            Page 5 of 7
     1:20-cv-01981-BHH-SVH          Date Filed 12/07/20       Entry Number 59         Page 6 of 10




        (1)    the party who claims that the documents are confidential withdraws such

designation in writing;

        (2)    the party who claims that the documents are confidential fails to move timely for

an Order designating the documents as confidential as set forth in paragraph 8.b. above; or

        (3)    the court rules that the documents should no longer be designated as confidential

information.

d.      Challenges to the confidentiality of documents may be made at any time and are not waived

by the failure to raise the challenge at the time of initial disclosure or designation.

        9.     Treatment on Conclusion of Litigation.

a.      Order Remains in Effect. All provisions of this Order restricting the use of documents

designated CONFIDENTIAL shall continue to be binding after the conclusion of the litigation

unless otherwise agreed or ordered.

b.      Return of CONFIDENTIAL Documents. Within thirty (30) days after the conclusion of

the litigation, including conclusion of any appeal, all documents treated as confidential under this

Order, including copies as defined above (¶5.d.) shall be returned to the producing party unless:

(1) the document has been entered as evidence or filed (unless introduced or filed under seal); (2)

the parties stipulate to destruction in lieu of return; or (3) as to documents containing the notations,

summations, or other mental impressions of the receiving party, that party elects destruction.

Notwithstanding the above requirements to return or destroy documents, counsel may retain

attorney work product including an index which refers or relates to information designated

CONFIDENTIAL so long as that work product does not duplicate verbatim substantial portions

of the text of confidential documents. This work product continues to be Confidential under the




                                             Page 6 of 7
  1:20-cv-01981-BHH-SVH           Date Filed 12/07/20       Entry Number 59       Page 7 of 10




terms of this Order. An attorney may use his or her work product in a subsequent litigation

provided that its use does not disclose the confidential documents.

       10.     Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.

       11.     No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific ruling

shall have been made.

       12.     Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective clients.

       IT IS SO ORDERED.


December 7, 2020                                     Shiva V. Hodges
Columbia, South Carolina                             United States Magistrate Judge




                                            Page 7 of 7
  1:20-cv-01981-BHH-SVH           Date Filed 12/07/20       Entry Number 59       Page 8 of 10




                                ATTACHMENT A
                   CERTIFICATION BY COUNSEL OF DESIGNATION
                       OF INFORMATION AS CONFIDENTIAL
MICHAEL BLAND, individually and as)
Personal Representative of the ESTATE OF
                                  )                      C/A No.: 1:20-cv-01981-BHH-SVH
BRYON JOSEPH BLAND,               )
                                  )
                  Plaintiff,      )
                                  )                   CERTIFICATION BY COUNSEL OF
v.                                )                  DESIGNATION OF INFORMATION AS
                                  )                          CONFIDENTIAL
GEORGE L. JOHNSON, J. WEST, H.    )
JOHNSON, T. DEWITT, OFC. DONOVAN, )
JADE PIKE, MICHAEL SMITH, JOSEPH )
ELLIOTT, SHAKEMA YOUNG, LCPL.     )
CRAWFORD, TYLER WESCOTT,          )
                                  )
                   Defendants.    )
                                  )

       Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL subject to the
Confidentiality Order entered in this action which Order is dated [confidentiality order date].
       By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.
       Check and complete one of the two options below.

       ❑      I am a member of the Bar of the United States District Court for the District of
South Carolina. My District Court Bar number is [District Court Bar #].

        ❑      I am not a member of the Bar of the United States District Court for the District of
South Carolina but am admitted to the bar of one or more states. The state in which I conduct the
majority of my practice is [state in which I practice most] where my Bar number is [that state's Bar
#]. I understand that by completing this certification I am submitting to the jurisdiction of the
United States District Court for the District of South Carolina as to any matter relating to this
certification.
Date: [date attachment A signed]                            [Signature of Counsel [s/name]]
                                                            Signature of Counsel

                                                            [Printed Name of Counsel [A]]
                                                            Printed Name of Counsel
  1:20-cv-01981-BHH-SVH           Date Filed 12/07/20      Entry Number 59        Page 9 of 10




                               ATTACHMENT B
                      ACKNOWLEDGMENT OF UNDERSTANDING
                                   AND
                           AGREEMENT TO BE BOUND

MICHAEL BLAND, individually and as)
Personal Representative of the ESTATE OF
                                  )                      C/A No.: 1:20-cv-01981-BHH-SVH
BRYON JOSEPH BLAND,               )
                                  )
                  Plaintiff,      )
                                  )                         ACKNOWLEDGMENT OF
v.                                )                           UNDERSTANDING
                                  )                                AND
GEORGE L. JOHNSON, J. WEST, H.    )                        AGREEMENT TO BE BOUND
JOHNSON, T. DEWITT, OFC. DONOVAN, )
JADE PIKE, MICHAEL SMITH, JOSEPH )
ELLIOTT, SHAKEMA YOUNG, LCPL.     )
CRAWFORD, TYLER WESCOTT,          )
                                  )
                   Defendants.    )
                                  )

       The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated [confidentiality order date], in the above captioned action, understands the terms thereof,
and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the United
States District Court for the District of South Carolina in matters relating to the Confidentiality
Order and understands that the terms of said Order obligate him/her to use discovery materials
designated CONFIDENTIAL solely for the purposes of the above-captioned action, and not to
disclose any such confidential information to any other person, firm or concern.
        The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.
       Name:                  [undersigned name [att B]]
       Job Title:             [Job Title [att B]]
       Employer:              [Employer [att B]]
       Business Address:      [Business Address [att B]]


Date: [date attachment B signed]                            [Signature [attachment B]]
                                                            Signature
 1:20-cv-01981-BHH-SVH            Date Filed 12/07/20      Entry Number 59         Page 10 of 10




                                       ATTACHMENT C

                        CERTIFICATION OF COUNSEL OF NEED
                        FOR ASSISTANCE OF PARTY/EMPLOYEE

MICHAEL BLAND, individually and as)
Personal Representative of the ESTATE OF
                                  )                       C/A No.: 1:20-cv-01981-BHH-SVH
BRYON JOSEPH BLAND,               )
                                  )
                  Plaintiff,      )
                                  )                    CERTIFICATION OF COUNSEL OF
v.                                )                      NEED FOR ASSISTANCE OF
                                  )                          PARTY/EMPLOYEE
GEORGE L. JOHNSON, J. WEST, H.    )
JOHNSON, T. DEWITT, OFC. DONOVAN, )
JADE PIKE, MICHAEL SMITH, JOSEPH )
ELLIOTT, SHAKEMA YOUNG, LCPL.     )
CRAWFORD, TYLER WESCOTT,          )
                                  )
                   Defendants.    )
                                  )

       Pursuant to the Confidentiality Order entered in this action, most particularly the provisions
of Paragraph 5.b.2., I certify that the assistance of [name of assistant [att C]] is reasonably
necessary to the conduct of this litigation and that this assistance requires the disclosure to this
individual of information which has been designated as CONFIDENTIAL.
        I have explained the terms of the Confidentiality Order to the individual named above and
will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to be
Bound” prior to releasing any confidential documents to the named individual and I will release
only such confidential documents as are reasonably necessary to the conduct of the litigation.
       The individual named above is:

❑      A named party;

❑     An employee of named party [employee of named party]. This employee’s job title is
[employee's job title] and work address is [employee's work address].


Date: [date attachment C signed]                             [Signature [attachment C]]
                                                              Signature
